DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant's amendment filed on 3/24/2021 has been entered.  No claims have been amended.  No claims have been cancelled.  No claims have been added.  Claims 23-26 have been withdrawn.  Claims 14-26 are still pending in this application, with claims 14 and 23 being independent, and Claims 23-26 withdrawn from further consideration.

Election/Restrictions
Applicant’s election of Group I, drawn to Claims 14-22, in the reply filed on 3/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2021.

Specification
The disclosure is objected to because of the following informalities: Par. [0021] of the Specification as originally filed is completely blank and missing any text.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, there is no transitional phrase separating the preamble from the body of the claim, and thus it is unclear if the claim language recited in Claim 14 is meant to be open-ended or closed, rendering the scope of the claim unclear.  For the purpose of examination, the Examiner has treated the claim as reciting open-ended comprising-- for better understanding.

Claim 15 recites the limitation "the light-scattering defects" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests either amending it to be --a plurality of 

Claim 16 recites the limitation "the defects" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests either amending it to be --a plurality of 

Claim 17 is rejected due to its dependence on indefinite Claim 16.

Claims 18 and 22 are rejected due to their dependence on indefinite Claim 14.

Claim 19 recites the limitation "the reverse side of the additional layer" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Claim 20 recites the limitation "the defects" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests either amending it to be --a plurality of 

Claim 21 recites the limitation "the side of the optical layer" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Claim 21 recites the limitation "the other end" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --another end-- or --an 



Allowable Subject Matter
Claims 14-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A molded part, comprising a decorative layer and a carrier arranged on a reverse side of the decorative layer, wherein the decorative layer comprises a decorative ply and a light-conducting optical layer with a first refractive index; the optical layer is arranged on a front side of the decorative layer designed as a visible side; at least one light source is provided on or in the molded part for illuminating or lighting up the optical layer; the light source is arranged in such a manner that light emanating from the light source is laterally coupled directly or indirectly into the optical layer; a light-conducting additional layer with a second refractive index is provided in the decorative layer between the decorative ply and the optical layer, adjacent to the optical layer; and the first refractive index of the optical layer is greater than the second refractive index of the additional layer” (emphasis added).
Although molded parts for vehicle trims are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in 

Claims 15-22 depend on Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of molded trim parts for a vehicle interior comprising a light guiding layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875